Stern, J.,
concurring in the judgment, but dissenting from the syllabus and the opinion. I write separately because I- am convinced that .the majority.wholly misapprehends the nature and intent’of Ohio’s statutory provisions *219for the chartering and regulation of private schools, and as a result of that misapprehension, holds the bulk of those provisions to be unconstitutional as applied. Under a more reasonable construction of those provisions, the constitutional isues raised by the majority need not, and, therefore, should not even be considered.
Under R. C. 3301.07, the State Board of Education is. directed to exercise general supervision oyer public education in Ohio, and: to “ [f]ormulate and prescribe minimum standards to be applied to all elementary and high schools in this state for the purpose of requiring a general education of high quality.” Those standards are to be applied to both public and private schools.
The essential incident to this supervision is the issuance of a state charter. Under R. C. 3301.16, the board “shall classify and charter school districts and individual schools within each district. Such board shall revoke the charter of any school district or school which fails to meet the standards for elementary and high schools as prescribed by the board.” The charter certifies state recognition that the school sufficiently complies with the requirements imposed by the state, under its responsibility and broad authority to ensure that each child receives a quality general education.
The General Assembly has provided, in R. C. 3'301.07.: (D), an extensive list of matters for which the board is to prescribe minimum standards, including the certification of teachers, the provision of facilities and equipment, and the administration of the school.18
*220• If this extensive plan of state regulation were to be imposed upon private schools to the same extent as upon public schools, there might be some force to the majority’s contention that this plan is so comprehensive as to intrude upon the right of a parent to direct the upbringing and education of his children. But, the General Assembly has specifically recognized and provided that those standards are not to be applied in the same way to private, non-tax-supported schools. The last paragraph of R. C. 3301.07(D) provides:
“In the formulation and administration of such standards for nonpublic schools the board shall also consider the particular needs, methods and objectives of said schools, provided they do not conflict with provision of a general education of a high quality and provided that regular procedures shall be followed for promotion from grade to grade of pupils who have met the educational requirements prescribed.”
This provision clearly belies any claim that the minimum standards formulated by the board are to be strictly imposed upon nonpublic schools. Rather, it only requires as a minimum that the board assure that a nonpublic school give a quality general education and follow a system of promotion from grade to grade. Both of these requirements are beyond any question well within the state’s authority and responsibility for the education of its citizens. In addition to those requirements, the board is directed to consider the particular needs and methods of each nonpublic school, and the board would be in error if it failed to do so. The board would also be in error, we may assume, if it abused its discretion in failing to grant an exemption from one *221or more of the minimum standards when a nonpublic school made an adequate showing of the need for sueb exemption.
This statutory scheme of formulating minimum standards which, are' to be administratively modified in accordance with the particular circumstances of different private schools, subject to administrative and judicial review:, is a completely reasonable legislative provision. It appropriately recognizes the need for state regulation to assure quality education, while giving due consideration to the special circumstances and needs of Ohio’s private schools. Were ¡this a civil case involving the question of whether a private religious school must comply with this statutory scheme and obtain a state charter, it would be sufficient to conclude that the school is indeed required to do so, and that if the charter were to be improperly denied, the school could secure, relief under the provisions for administrative review contained in E. C. Chapter 119, or, if necessary, in an appeal' therefrom to the courts.
In this case,-however, the major difficulty is that}this question is raised'in the context of a criminal prosecution brought, in part, under E. C. 3321.03 against parents who are sending their children to this non-chartered school. E. C. 3321.03 states, as pertinent: .- '
“Except as provided in this section,.the parent, guardian, or other person' having the care of a child of compulsory school age which child has not been determined to be incapable of profiting substantially by further instruction shall cause such child to attend a school which conforms to the minimum standards prescribed by the State Board of Education for the full time the school attended is in session, or sháll otherwise cause him to be instructed in accordance with law; ”
The contention of the appellants is that this statute requires them to . send their children to-a-school-which satisfies all the minimum standards established by the board; that some .of those standards, at least as applied to them, would infringe upon their constitutional rights to the *222free exercise of their religion and the direction of their children’s upbringing; and that therefore-:this criminal statute is unconstitutional as applied to them.
Brief reflection will make it apparent - that this interpretation of the statute is in conflict with the other statutory provisions for chartering and regulation of private schools,-and that it would lead to absurd and impermissible results. It would mean that a parent would be criminally liable-for sending his child even to a private school granted a charter by the state board, if in granting that charter the board carried out its statutory responsibility and waived- certain of the printed minimum standards because of the particular needs of the school. Similarly, that interpretation-would render criminally liable a parent who sent his child to a chartered school, public or private, which the state board had mistakenly found to meet the minimum standards, or which had unwittingly ceased to meet one of those. standards since the last inspection by the • state-board’s examiners. .■
Certainly, no such capricious and absurd result was intended by the General Assembly. Rather, Rj C. 3321.03 must be read in terms of its context and purpose, and in pari '■materia with R. C. 3301.07 and 3301.16. The use of the printed minimum standards is in the administrative process of granting or denying a state charter. At the conclusion of that process, the school is either granted a charter certifying that it meets the minimum standards required of it by the state, as those may have been administratively modified in the case of a private school, or-the school is denied a charter. The state board may also revoke the charter of a school which subsequently falls below the standards thus established. Construed in light of this administrative procedure, the requirement of R. C. -3321.07 that each nonpublic school child attend “a school which conforms to the minimum standards prescribed. by the State Board of Education” means simply that the child must attend a school which has been granted a state charter, or a school whose application for such a charter has been sub*223mitted and has not been denied. A parent violates this statute if he sends his child to a school which has not even applied for a charter, or which has been denied a charter, or which has had its charter revoked.
These appellants were in violation of B. C. 3321.03 as it is thus properly construed, for the Tabernacle Christian School has made no actual application to the state board for a charter. The meeting of Beverend Whisner with an official of the Department of Education, and his letter offering to submit a plan pursuant to obtaining a charter, in no way constituted an actual application. Nevertheless, it must he recognized that this was a criminal prosecution and that the construction which has been given to these statutes, though reasonable and necessary, has been upon first impression. This construction is one which differs from that suggested by the testimony of the state official called as a witness at trial, and is one which requires that the statute be read in pari materia with related statutes. Although I reject the construction of B. C. 3321.03 proposed by appellants, and by the state as well, I do not find.that construction to be an implausible reading of the bare language of that statute. I do find, on the other hand, that the claims of possible infringement upon freedom, of religion which might result from a strict application of the printed minimum standards to the appellants’ school raise serious issues, for which there would be no remedy, under the state and the appellants’ literal interpretation of B. C. 3321.03, other than defiance of the criminal sanction. Under these circumstances, I would hold that B. C. 3321.03 failed to give adequate notice to the appellants of their rights and. responsibilities, and is for that reason impermissibly vague as applied to the claims of constitutional right asserted by these appellants.
I would accordingly reverse these convictions and hold B. C. 3321.03 to be constitutional as construed herein, and as applied prospectively. ' ■ ’
Herbert, J., concur in the foregoing opinion.

The first paragraph of R. C. 3301.07(D) provides:'
“[The board shall] formulate and prescribe minimum standards-to be applied to all elementary and high sehools in this state for the purpose' of requiring a general education of high quality. Such standards shall provide adequately for: a curriculum sufficient to meet the needs of pupils in every community; the certification of teachers, administrators and other professional personnel and their assignment according to training and qualifications;' efficient and effective instructional materials and equipment, including library facilities'; the proper organization, administration and supervision of each school, including *220regulations for preparing all necessary records and reports and the preparation of a statement of policies and objectives for each school; buildings, grounds, health and sanitary facilities and services; admission of pupils, and such requirements for their promotion from grade, to grade as. will assure that they are capable and prepared for the level of study to which they are certified; requirements for graduation: and. such:-other factors as the board finds necessary.”